Citation Nr: 0215062	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  97-32 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome (IVDS), currently rated as 20 percent disabling.

(The issue of entitlement to retroactive induction into a 
vocational rehabilitation program provided under Chapter 31, 
title 38, United States Code is addressed in a separate 
decision with a different docket number.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from August 1988 to 
August 1993.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The record shows that the veteran completed a timely appeal 
from a September 1999 RO rating decision that continued the 
20 percent rating for IVDS.  The veteran had filed a claim 
for increase in February 1999.  Appellate consideration of 
this issue was delayed by the appeal taken from a September 
1999 Board decision on his claim for retroactive induction 
into a vocational rehabilitation program provided under 
Chapter 31, title 38, United States Code. 


FINDINGS OF FACT

1.  The IVDS symptoms prior to May 4, 2001, radiating low 
back pain and some limited motion with infrequent 
exacerbations, combined to produce no more than severe 
functional impairment. 

2.  The IVDS symptoms from May 4, 2001 are characterized as 
pronounced with marked limitation of motion, recurrent spasm 
and more frequent exacerbations, and persistent symptoms that 
combine to produce appreciable impairment in occupational 
functioning. 

3.  The criteria for rating IVDS in effect prior to September 
25, 2002 are found more favorable to the veteran based on a 
facial comparison.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 40 
percent for IVDS prior to May 4, 2001, have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.400, 4.7, 4.71a, Diagnostic Codes 5292, 5293 
(in effect prior to September 23, 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

2.  The criteria for an increased disability rating of 60 
percent for IVDS from May 4, 2001, have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.400, 4.7, 
4.71a, Diagnostic Code 5293 (in effect prior to September 23, 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that the Board issued a decision in January 
1996 wherein it granted a 20 percent disability rating for 
the veteran's low back disability.  He did not appeal the 
Board decision.  The rating decision in March 1996 wherein 
the RO implemented the Board decision rated the disability as 
degenerative disc disease of the lumbar spine.  The RO 
assigned a 20 percent rating under Diagnostic Codes 5293-5292 
from April 1993.  

In February 1999, the RO received the veteran's claim for 
increase, private medical records and authorization forms he 
had completed.  He stated the records were all that he could 
obtain, that he received physician and chiropractor care, and 
that he felt his disorder was getting worse.  The records 
included radiology reports from 1993 and physical therapy 
reports.  In 1994 a physician noted he had morning low back 
pain that gradually subsided, full straight leg raising and 
intact sensation and deep tendon reflexes.  The examiner 
noted he had no physical findings at this time.   

Orthopedic clinic reports from 1996 reported degenerative 
disc disease with recurrent sciatica.  The reports from 1996 
also mentioned chronic low back syndrome and that he had 
improved range of motion and no sensory or motor deficits.  
More recent reports from 1998 and early 1999 showed low back 
pain complaints and referred to his chiropractic treatment 
during the past year.  The records mention pain with forward 
flexion, extension and rotation, normal straight leg raising 
and equal deep tendon reflexes. 

A magnetic resonance imagine (MRI) in early 1999 was read as 
showing desiccation and bulging, mild spondylosis of the 
lumbar spine, and was noted as negative for significant canal 
stenosis or disc extrusion.  A history of the disorder showed 
the veteran described the complaints as constant and 
interfering with work, sleep and the daily routine.  Another 
medical report late in 1998 noted he had pain with motion 
that deep tendon reflexes were equal.  An orthopedic clinic 
report early in 1999 noted his complaint of low back pain and 
constant achiness.  It was reported that he had seen a 
chiropractor for flexion and extension treatment, that he had 
no pain with flexion or extension, and normal straight leg 
raising.  The impression was disc degeneration at L2-3, L4-5 
and L5-S1.  He was placed on regular activity and told to 
return as needed.

A VA examiner in August 1999 reported that the veteran 
complained of worsening back pain that increased with bending 
and lifting.  The examiner described the motion as excellent 
with forward flexion to 90 degrees, extension to 25 degrees 
and lateral bending to 35 degrees.  He reportedly had no 
reflex, sensory or motor deficit, no lower extremity atrophy 
and negative straight leg raising.  The radiology reports 
showed degenerative joint changes.  The diagnosis was 
degenerative disc disease, which is symptomatic.

A chiropractor reported late in 1999 that the veteran's 
chronic lower back pain and stiffness had been treated 
conservatively in the past year and that his condition had 
reached a plateau after extensive medical treatment and 
chiropractic care.  

The veteran continued to complain of pain and stiffness that 
was exacerbated by physical activity.  According to the 
report he managed his pain with conservative chiropractic 
care and over the counter medication.  The chiropractor 
reported that the veteran would continue to suffer from 
exacerbations and remissions that would directly affect his 
daily life style, and the he would need continued treatment 
on an as needed basis.  

His attorney provided additional private treatment records 
from March, April and May 2000.  In March, he reportedly 
returned for evaluation of significant back pain after he had 
been doing well for a while.  He had difficulty walking any 
distances and had pain into the gluteal area, but nothing to 
the lower extremities.  According to the report he took 
medication periodically.  On examination the back was painful 
in forward flexion and extension.  Sensation, deep tendon 
reflexes and motor examinations were unremarkable and 
straight leg raising was negative.  The impression was 
multiple level disc degeneration with gradual increasing 
symptoms.  
According to the record, he was advised to start more 
extensive work reduction.  

The report from mid April notes the veteran had severe back 
pain into the buttocks and could not go to work or walk.  He 
had pain with forward flexion, extension and straight leg 
raising and severe spasm according to the report.  The 
impression was rule out herniated disc.  The disposition was 
that he was not to work and return in 10 days after he had an 
imaging study.  A radiology report was interpreted as 
essentially stable with the 1999 examination.  Follow-up with 
the orthopedic center late in April 2000 showed he continued 
to have back pain with flexion and extension, that he 
returned to work and still had significant difficulty.  

The examiner noted paravertebral spasm, pain on extension and 
forward flexion, equal deep tendon reflexes and normal 
straight leg raising.  The radiology imaging was read as 
showing disc bulging at L2-3 and L4-5 and L5-S1 facet joint 
arthrosis.  It was recommended that he see a spine specialist 
since he was not getting resolution of his problem.  

The May 2000 hospital report noted he received bilateral 
facet joint injections at L3-4, L4-5 and L5-S1.  According to 
the report he denied radiation of low back pain into the 
lower extremities and complained of severe pain since 1991, 
which had become worse.  Therein it was reported that he had 
denied paresthesia, sensory or motor deficits in the lower 
extremities or bowel or bladder changes.  He described pain 
worse in the morning and with forward leaning and twisting.  
It was reported he had no significant improvement from 
chiropractor treatment, physical therapy or medication.  

The physical examination reportedly showed no significant 
deviation of the thoracic or lumbar spine, positive 
paravertebral muscle tenderness and positive palpation of the 
lower facet joint level and posterior superior iliac spine.  
He had negative straight leg raising, intact sensory and 
motor, equal knee and ankle jerks and deep tendon reflexes.  
It was noted he had no radicular pain.   

A physician reported in October 2000 that the veteran had 
some relief with the earlier facet injections and that he 
denied any radicular type pain, sensory deficit, paresthesia 
or motor deficit in the lower extremities or bowel or bladder 
habit changes.  He saw a chiropractor weekly for adjustment 
and took medication.  He had minimal paravertebral muscle 
tenderness, negative palpation of the sciatic notch and 
negative straight leg raising.  He was found to have intact 
motor and sensation and equal knee and ankle jerks.  The 
examiner noted the previous imaging showed mild facet joint 
arthritis, no disc herniation or lumbar spine stenosis.  The 
impression was low back pain without radicular component and 
the diagnosis was bilateral facet joint syndrome.  The record 
shows he had bilateral facet joint injections the following 
month.  

A chiropractor reported on May 4, 2001 that the veteran was 
under treatment for chronic low back pain and stiffness, that 
he had reached the maximum medical improvement and that 
diagnosis was lumbar segmental dysfunction.  On examination 
lumbar flexion was limited to 50 degrees and extension was 
limited to 15 degrees.  

Muscle spasm was noted at L3 through the sacrum and there was 
palpatory tenderness at L5 and the sacrum.  The chiropractor 
reported he had pain with legs lowered straight and extended 
and apparently a radicular pain as well. 

Orthopedic treatment in August 2001 noted the complaint of 
increased severity of the pain and aching sensation in the 
low back and that he denied any recent injury.  It was noted 
he worked as an attorney.  It was reported that he had 
markedly restricted motion in all planes with 1+ knee and 
ankle jerks, 5/5 motor in the lower extremities and intact 
sensation to light touch.  He had negative straight leg 
raising and no difficulty with heel and toe raising.  There 
was tenderness to palpation across the lower lumbar spine 
with tightness of the lumbar paraspinal musculature.  He was 
to work with physical therapy and he was given medication and 
a lumbar support.  

Healthsouth reports in September 2001 show an initial 
evaluation regarding the spine and the chief complaint of 
constant pain and significantly limited forward bending at 
the waist and a problem with any activities that involved 
forward bending.  Reportedly the facet joint injections did 
not help.  He had muscle performance +3/5 in extension and 
4/5 in flexion.  Range of motion was reported as 100 percent 
in flexion with pain throughout motion, 90 percent in 
extension with pain provoked and rotation and side bending 90 
percent bilateral.  Follow-up visits during September showed 
essentially the same objective findings.  

Healthsouth records from March 2002 show the veteran's 
complaints included midline and bilateral low back pain of 
two weeks that had an insidious onset.  He reportedly could 
stand comfortably 10 minutes and sit comfortably 15 minutes.  
An examination found moderate restriction of the 
thoracolumbar paravertebral muscles and a complaint of pain 
with palpation of the thoracic region musculature.  Range of 
motion for the thoracic musculature was reported as 50 
percent flexion, extension and left rotation, 25 percent 
right rotation and 90 percent side bending bilateral.  
Several days later he was seen and reportedly unable to 
perform a forward bend at the waist.  The objective findings 
on this visit and those early in April 2002 were consistent 
with the initial report.  


The veteran was last seen at a VA clinic for back pain late 
in March 2002 when he reported it had increased in the 
previous two weeks.  It was reported that he was last seen in 
1993.  He sought a neurology referral and stated that he did 
not want to miss any more time from work.  Early in April 
2002 he reported that the pain was usually lumbar but more 
recently in the thoracic area as well and worse with 
prolonged sitting.  He reported no recent trauma.  

The neurologic examination was reported as nonfocal.  The 
back showed paraspinal lumbar tenderness, full range of 
motion at the hips and no spinal tenderness.  The assessment 
was chronic low back pain with recent exacerbation.  An 
extension of the report noted that he experienced difficulty 
getting out of a chair.  

A VA examination completed on August 20, 2002 shows the 
veteran complained of constant back pain that was worse with 
activity.  It was reported that he worked as an attorney, had 
some trouble with work because of his back, but could perform 
activities of daily living.  According to the report, he 
recently had severe pain in his back.  

The examiner reported that he had negative straight leg 
raising and no reflex sensory or motor deficits.  The range 
of motion was 90 degrees of flexion, 20 degrees of extension 
and 30 degrees of bending bilateral.  The examiner found that 
he had no lower extremity weakness, good heel and toe raising 
and good gluteal tone.  He had paralumbar spasm.  

The X-ray findings were described as unchanged or slightly 
worse from the August 1999 report.  The diagnosis was 
vertebral facet syndrome with myositis.  The examiner stated 
that the "DeLuca provisions" applied in so far as any 
sudden movement can cause severe pain and loss of motion at 
the time, but that there was no sign of fatigue, weakness, 
lack of endurance, etc.  




Criteria

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

Disability evaluations are determined by the application of 
the VA Schedule for Rating disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous rating for conditions of doubtful diagnosis, or for 
those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  


In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.  

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of thee evidence and 
material of record in an appropriate case before VA, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months rate as 60 percent. With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months rate as 40 
percent. With incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months rate as 20 percent. With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months rate as 10 
percent.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as amended effective September 23, 
2002, 67 Fed. Reg. 54345-54349 (August 22, 2002).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  VA has issued final regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  According to Congress it was intended that the 
VCAA will apply to pending claims such as the veteran's.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  

The Board observes that the appellant has not indicated at 
any stage in this appeal that relevant evidence brought to 
the attention of the RO or the Board was not requested or 
accounted for.  In implementing the VCAA, VA provided in 
section 3.159(c)(1) that it will make reasonable efforts to 
help a claimant obtain relevant records from non-Federal-
agency sources and relevant records in the custody of a 
Federal agency or department.  This record contains VA and 
private records that are relevant to the current appeal.  The 
appellant did cooperate in completing development.  There 
appears to be no basis for further delay since the record is 
supplemented with probative contemporaneous evidence that 
shows VA treatment and the appellant met the obligation to 
assist with regard to development of the record.  

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  The first element is 
met through the medical evidence that includes 
contemporaneous VA examinations, other VA medical records and 
non-VA medical records that collectively address the 
questions of importance in the disability rating 
determination.  Therefore, the Board believes there is no 
necessity for another medical examination or opinion or a 
need to obtain more recent medical outpatient reports.  The 
examinations and record of ongoing treatment collectively 
addressed factors relevant to the rating determination.  
There is no argument that there are specified additional 
records outstanding that establish a greater level of 
impairment.  In fact the veteran's attorney has supplemented 
the record at various times through late September 2002 often 
with duplicates of medical reports but on occasion new 
records that he asked the Board to consider.  Thus the record 
now before the Board is deemed sufficient to decide the claim 
without any potential for prejudice.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case, and other correspondence pertinent to 
the appeal.  

The appellant was afforded the opportunity to submit 
arguments in support of the claim.  The record shows that the 
appellant was given ample opportunity to identify additional 
evidence that could support the claim and did submit evidence 
for consideration.  

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claims.  He has been advised of 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Thus, in light of his action and the development completed in 
this appeal, the Board finds that the relevant evidence 
available for an equitable resolution of the appeal has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Stegall v. West, 11 Vet. App. 268 (1998); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

According to the applicable legal precedent, the VCAA is not 
an excuse to remand all claims.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001), holding a remand under the VCAA is 
not required where an appellant was fully notified and aware 
of the type of evidence required to substantiate a claim and 
no additional assistance would aid in further developing the 
claim.  


Thus, in light of the development that has been completed the 
Board will rely on the reasoning in the cited precedent to go 
forward with a decision on the record.  The attorney did not 
make any argument regarding the application of the VCAA to 
this appeal whereas it was discussed extensively in argument 
made in the claim for vocational rehabilitation program 
benefits.  

Recognized as valid is an expressed or implied waiver of any 
additional assistance or case development contemplated in the 
VCAA.  See Janssen, 15 Vet. App. at 377 citing Williams v. 
Principi, 15 Vet. App. 189 (2001) (en banc), Tellex v. 
Principi, 15 Vet. App. 233, 240 (2001), and Maxson v. 
Principi, 15 Vet. App. 241, 242 (2001) (per curiam order), 
holdings that permitted waivers of consideration of the VCAA 
on appeal noting that, in Tellex, and Maxson, a failure on 
the part of represented parties to raise it was sufficient. 

In summary, the Board believes there is no further duty to 
assist in view of the comprehensive examinations and other 
records located that collectively are the best evidence for 
an informed determination of the veteran's level of 
impairment.  Further, a more recent comprehensive evaluation 
of the lumbar spine since the most recent VA examination has 
not been reported.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).


Increased rating for IVDS

The veteran's lumbar spine disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5293, which assess limitation of 
function from limitation of motion and neurologic 
manifestations as primary rating criteria for the incremental 
ratings from 0 to 60 percent.  The veteran has been provided 
the essential rating criteria.  

The Board finds the rating scheme appropriate for the 
veteran's disability in view of the diagnosis and 
symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21.  See also 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 which applies limitation of motion 
criteria (spondylosis is a general term for degenerative 
changes due to osteoarthritis. 1564 Dorland's Illustrated 
Medical Dictionary (28th ed. 1994)).  

The Board notes initially that law and regulations governing 
the appropriate effective date for an award of increased 
compensation are set out in 38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) (2001) 
which provide that the effective date shall be the date of 
claim, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of claim or date 
of receipt of claim.  

However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.  The Board has found that an 
increase is warranted and a different rating should apply to 
portions of the appeal period so it has provided this basic 
framework of analysis. 

The period under consideration requires consideration of both 
rating schemes for IVDS the Board finds that the former 
rating criteria are more beneficial based on a facial 
comparison.  

For example, in the version in effect prior to the September 
23, 2002 changes, there were no bright lines of demarcation 
between the several incremental ratings, and no definite 
characteristic elements to relate to the adjectival terms 
associated with each increment.  The new criteria include 
alternative rating elements but require that bed rest be 
prescribed.  

Alternatively the combined rating scheme for orthopedic and 
neurologic manifestations would appear to require substantial 
combined impairment to exceed the 60 percent level.  Although 
this may arguably offer a more objective framework it is not 
necessarily more beneficial where constraints are imposed on 
certain evaluative elements such as bed rest.  Thus the Board 
believes the former criteria, in view of the precedent 
General Counsel opinion, offer a more liberal framework and 
should be applied.  In any event, the revised criteria may 
not be applied earlier than their effective date and in this 
case there simply a complete record with no manifestations 
that could offer the potential for a greater than 60 percent 
evaluation under the revised criteria.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400; See also DeSousa v. Gober, 10 Vet. 
App. 461, 466-67 (1997), VAOPGCPREC 3-00.

The RO has not shifted rating codes so there is no potential 
for confusion.  The principal evaluative criteria in all 
potentially applicable rating schemes have been provided and 
applied to the case at hand.  The Board must observe that the 
VA General Counsel has held pertinently that:

... we have concluded that DC 5293 involves 
limitation of range of motion.  Therefore, a 
veteran could not be rated under DC 5293 for IDS 
based upon limitation of motion, and also be rated 
under, for example, DC 5292, because to do so would 
constitute evaluation of an identical manifestation 
of the same disability under two different 
diagnoses.  In keeping with 38 C.F.R. § 4.7, the 
disability may be rated under the diagnostic code 
which produces the higher rating, if that 
diagnostic code better reflects the extent of the 
veteran's disability.  Further, in considering a 
rating under DC 5293, the above discussion and the 
CVA's decisions in the cited cases indicate that 
38 C.F.R. §§ 4.40 and 4.45 must be considered in 
determining a possible rating under DC 5293. ...


We believe that, in evaluating a veteran's 
disability under DC 5293 based upon symptomatology 
which includes limitation of motion, the rating 
schedule indicates that consideration must be given 
to 38 C.F.R. §§ 4.40 and 4.45, notwithstanding the 
maximum rating available under a different 
diagnostic code.

VAOPGCPREC 36-97.  The Board is bound by the precedent 
opinions of the General Counsel of the VA.  38 U.S.C.A. 
§ 7104(c); 38 C.F.R. § 19.5.

The record reflects that the RO in its decisions rated the 
veteran's disability on the basis of then current VA 
examination records and other contemporaneous treatment 
reports.  This record included private treatment reports of 
complaints of lower spine pain and functional impairment that 
interfere with work.  

Viewed collectively, the examination reports and other 
medical records, which record observations through mid 2002, 
show persistent pain complaints and appreciable orthopedic 
manifestations but little, if any, neurologic contribution.  
Collectively the manifestations more nearly approximate the 
severe criteria during the period being evaluated prior to 
May 4, 2001.  The veteran has reported having difficulty 
because of his lumbar pain, and VA examiners and private 
clinicians reports viewed collectively appear to be 
indicative of an appreciable disability principally on an 
orthopedic basis that has increased over the years.  

This history is relevant to the increased rating 
determination, as it showed appreciable increase coinciding 
with the claim filed early in 1999.  Although the veteran was 
managed conservatively he did have exacerbations requiring 
regular care and observation and some interference with 
normal routine and work function.  The episode documented in 
early 2000 was relieved to some extent with facet injection, 
but overall the Board believes that the disability for this 
period more nearly approximates severe impairment and the 40 
percent rating under Diagnostic Code 5293.  This rating also 
corresponds to the highest rating based on limitation of 
motion under Diagnostic Code 5292.

As the case has the posture of an increased rating claim, it 
is appropriate to consider ratings as discussed in Harper.  
Applying the information on file to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted for the period from May 4, 2001.  The intensity 
of the back disorder symptoms, overall, viewed objectively 
more nearly correspond to a percentage evaluation under 
Diagnostic Code 5293 of 60 percent.  

The rating scheme does not require a mechanical application 
of the schedular criteria.  Here, however, applying the 
rating schedule liberally results in a 60 percent evaluation 
recognizing pronounced impairment.  The private medical 
records are extensive, and they do show a level of impairment 
to provide a higher rating alone or combined with the VA 
examination report.  Overall the reports show collectively a 
substantially disabling low back disability primarily based 
on orthopedic manifestations with some radiation of the 
persistent pain.  

There is no objective evidence of radiculopathy and the VA 
examiner did indicate that loss of motion and severe pain 
would result from any sudden movement.  Although there was no 
excess fatigability or weakness on the August 2002 
examination, the record of his ongoing treatment showed 
markedly greater symptoms and included an opinion in May 2002 
that he had reached the maximum medical improvement.  At that 
time he had significant limitation of motion, much greater 
than previously reported, and spasm.  Thereafter he was 
followed with an intensive therapy program.    

Thus, the 60 percent rating is appropriate if one considers 
the overall functional impairment objectively shown, and 
giving consideration to functional limitation primarily in 
bending and lifting activity or getting out of a chair.  The 
Board has given due consideration to the elements found under 
38 C.F.R. §§ 4.40 and 4.45 as they were thoroughly discussed 
on the recent VA examination.  However, the Board finds that 
the intensity of the back disorder symptoms, overall, do more 
nearly correspond to the percentage evaluation under Code 
5293 of 60 percent, or pronounced disablement from May 4, 
2002.  Thus, there is an ascertainable increase more nearly 
approximating a 60 percent rating from that date.


As noted earlier, the rating scheme does not require a 
mechanical application of the frequency and intensity data to 
the schedular criteria.  Here, with the rating guidance from 
the VA General Counsel in mind, the evidentiary record does 
permit a 60 percent evaluation that contemplates a pronounced 
disorder.  

The examiner's assessments collectively appear to reflect an 
appreciable disability that the veteran had attempted to 
adjust to over the years, and he does appear to be 
conscientious in a therapy program.  What the evidence, 
overall, confirms is substantial, or pronounced, functional 
impairment.  

The evidence does not preponderate against the claim for a 
greater rating based on functional loss due to pain for this 
period of the appeal.  The Board is mindful of the regulatory 
guidance of 38 C.F.R. § 3.103 and applicable legal precedent 
regarding the intended application of various rating schedule 
provisions.  38 C.F.R. § 4.7.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  

Here the RO has provided the regulation but did not discuss 
its application to the veteran's case.  


In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash, 8 
Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the disability 
considered herein has not been shown to markedly interfere 
with employment, nor has it required frequent inpatient care.  
Further, the RO has provided the veteran with the applicable 
criteria and has obviously considered them.  

The schedular criteria for the period of time in question 
adequately compensate the veteran for the current nature and 
extent of severity of his lumbar spine disability.  The Board 
has found the schedular criteria to be adequate and his 
functional impairment as an attorney is given due 
consideration.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an increased rating of 40 percent for IVDS 
prior to May 4, 2001 is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to an increased rating of 60 percent for IVDS 
from May 4, 2001 is granted, subject to the regulations 
governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

